188 S.W.3d 879 (2006)
In the Interest of E.A.R., E.A.R., and I.D.A., Children.
No. 10-06-00037-CV.
Court of Appeals of Texas, Waco.
April 26, 2006.
Jacob D. Davis, Attorney At Law, Corsicana, for Appellant/Relator.
James E. Lagomarsino, Navarro County Criminal District Atty., Louis Polk Elliott, Tina M. Price, Corsicana, for Appellee/Respondent.
*880 Kelly R. Myers, Attorney At Law, Corsicana, for Children.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

NOTICE AND BRIEFING ORDER
PER CURIAM.
The Court has reviewed the record and the briefs filed by Appellant and Appellee. After our review, the Court questions its ability to address any issue raised in Appellant's brief because no statement of points was filed as required by Texas Family Code section 263.405(b). See TEX. FAM.CODE ANN. § 263.405(i) (Vernon Supp. 2005); In re S.E., ___ S.W.3d ___, No. 04-05-00750-CV, 2006 WL 1004724, 2006 Tex.App. LEXIS 2343, *3 (Tex.App.-San Antonio April 19, 2006, no pet. h.); In re J.M.S., No. 06-05-00139-CV, 2005 WL 3465518, at *1, 2005 Tex.App. LEXIS 10524, *2 (Tex.App.-Texarkana Dec.20, 2005, no pet.). Appellant has 14 days from the date of this order to file a supplemental brief which addresses this issue and explains why the issues in the brief filed on March 9, 2006 should not be dismissed and the judgment affirmed. TEX.R.APP. P. 38.9(b).
Justice VANCE not participating.